
	
		I
		111th CONGRESS
		1st Session
		H. R. 4383
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Marshall (for
			 himself, Mr. Ackerman,
			 Mr. Arcuri,
			 Mr. Bishop of New York,
			 Ms. Clarke,
			 Mr. Crowley,
			 Mr. Engel,
			 Mr. Hall of New York,
			 Mr. Higgins,
			 Mr. Hinchey,
			 Mr. Israel,
			 Mr. King of New York,
			 Mr. Lee of New York,
			 Mrs. Lowey,
			 Mr. Maffei,
			 Mr. Massa,
			 Mrs. McCarthy of New York,
			 Mr. McMahon,
			 Mrs. Maloney,
			 Mr. Meeks of New York,
			 Mr. Murphy of New York,
			 Mr. Nadler of New York,
			 Mr. Owens,
			 Mr. Rangel,
			 Mr. Serrano,
			 Ms. Slaughter,
			 Mr. Tonko,
			 Mr. Towns,
			 Ms. Velázquez, and
			 Mr. Weiner) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act and
		  title XIX of the Social Security Act to provide for a screening and treatment
		  program for prostate cancer in the same manner as is provided for breast and
		  cervical cancer.
	
	
		1.Short titleThis Act may be cited as the
			 Thomas J. Manton Prostate Cancer Early
			 Detection and Treatment Act of 2009.
		2.Prostate cancer
			 screening program
			(a)In
			 generalTitle XV of the
			 Public Health Service Act (42 U.S.C. 300k et seq.) is amended by adding at the
			 end the following:
				
					2Prostate
				cancer
						1521.Prostate
				cancer
							(a)Grants to States
				for programs To screen for prostate cancerThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, may
				make grants to States to carry out programs with respect to prostate cancer.
				The provisions of sections 1501 through 1508 (regarding breast and cervical
				cancer) shall apply to grants under this subsection to the same extent and in
				the same manner as such provisions apply to grants under section 1501.
							(b)Supplemental
				grants for additional preventive health servicesIn the case of
				States receiving grants under subsection (a), the Secretary, acting through the
				Director of the Centers for Disease Control and Prevention, may make grants to
				not more than 3 such States to carry out demonstration projects with respect to
				prostate cancer. The provisions of section 1509 (regarding breast and cervical
				cancer), other than section 1509(d), shall apply to grants under this
				subsection to the same extent and in the same manner as such provisions apply
				to grants under section 1509.
							(c)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary in each fiscal year to carry out this
				section.
							.
			(b)Technical
			 amendmentsTitle XV of the
			 Public Health Service Act (42 U.S.C. 300k et seq.) is amended—
				(1)in the heading of
			 the title, by striking breast
			 and cervical cancers and inserting
			 breast, cervical, and prostate
			 cancers;
				(2)by inserting
			 before section 1501 the following:
					
						1Breast and cervical
				cancers
						;
				(3)in sections
			 1504(c)(3)(A) and 1509(c), by striking the term This title each
			 place such term appears and inserting This subtitle;
				(4)in sections
			 1504(c)(3)(A) and 1509(c), by striking the term such title each
			 place such term appears and inserting such subtitle; and
				(5)in sections 1506,
			 1508(b), and 1510(a), by striking the term this title each place
			 such term appears and inserting this subtitle.
				3.Optional medicaid
			 coverage of certain prostate cancer patients
			(a)Coverage as
			 optional categorically needy group and limitation on benefitsSection 1902 of the Social Security Act (42
			 U.S.C. 1396a) is amended—
				(1)in subsection
			 (a)(10)(A)(ii)(XVIII), by striking or cervical and inserting
			 , cervical, or prostate;
				(2)in subsection (a)(10), in the clause (XIV)
			 following subparagraph (G), by striking or cervical and
			 inserting , cervical, or prostate; and
				(3)in subsection
			 (aa)(3)—
					(A)by inserting
			 (A) after (3);
					(B)by striking
			 and at the end and inserting or; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(B)at the option of the State, have been
				screened for prostate cancer under the Centers for Disease Control and
				Prevention prostate cancer early detection program established under section
				1521(a) of the Public Health Service Act and need treatment for prostate
				cancer;
				and
							.
					(b)Application of
			 presumptive eligibilitySection 1920B of such Act (42 U.S.C.
			 1396r–1b) is amended—
				(1)in the heading by striking
			 or
			 cervical and inserting , cervical, or
			 prostate; and
				(2)in subsection (a), by striking or
			 cervical and inserting , cervical, or prostate.
				(c)Application of
			 enhanced matchFor application of enhanced Federal matching rate,
			 see section 1905(b)(4) of the Social Security Act (42 U.S.C.
			 1396d(b)(4)).
			(d)Application of
			 special rules on cost-SharingSection 1937(a)(2)(B)(x) of such
			 Act (42 U.S.C. 1396u–7(a)(2)(B)(x)) is amended—
				(1)in the heading by
			 inserting and men in the
			 prostate cancer program after breast or cervical cancer
			 program; and
				(2)by striking
			 is a woman who.
				(e)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after the date of the enactment of this Act.
			
